Slip Op. 04-63

           UNITED STATES COURT OF INTERNATIONAL TRADE

            BEFORE: RICHARD W. GOLDBERG, SENIOR JUDGE



SLATER STEELS CORP., FORT
WAYNE SPECIALITY ALLOYS
DIVISION; CARPENTER TECHNOLOGY
CORP., CRUCIBLE SPECIALTY
METALS DIVISION, CRUCIBLE
MATERIALS CORP.; ELECTRALLOY
CORP.; UNITED STEEL WORKERS OF
AMERICA, AFL-CIO/CLC;
ACCIAIERIE VALBRUNA S.P.A.,

                 Plaintiffs,     Consolidated Court No. 02-00189

          v.

UNITED STATES,

                 Defendant,

          and

TRAFILERIE BEDINI, SRL,

                 Defendant-
                 Intervenor.


                          JUDGMENT ORDER

     Upon consideration of the Final Results of Redetermination
Pursuant to United States Court of International Trade Remand
Order (“Redetermination Results”) filed by the Department of
Commerce (“Commerce”) pursuant to the Court’s decision in Slater
Steels Corp. v. United States, Slip Op. 03-162 (Dec. 16, 2003),
and upon the parties’ comments regarding the Redetermination
Results; upon all other papers filed herein, and upon due
deliberation; the Court finds that Commerce adequately
distinguished the five administrative determinations cited in the
Court’s remand instructions. Accordingly, it is hereby
     ORDERED that the Redetermination Results are sustained in
all respects; and it is further

     ORDERED that judgment is entered for defendant.

     SO ORDERED.


                               /s/ Richard W. Goldberg
                               Richard W. Goldberg
                               Senior Judge

Date:     June 9, 2004
          New York, New York